OPTIMUM FUND TRUST Optimum Fixed Income Fund Optimum International Fund Optimum Large Cap Growth Fund Optimum Large Cap Value Fund Optimum Small-Mid Cap Growth Fund Optimum Small-Mid Cap Value Fund (the “Funds”) Supplement to the Funds’ Prospectus dated July 29, 2013 Effective January 1, 2014, the following replaces the information in the section entitled, “Fund summaries – Optimum Large Cap Growth Fund – What are the Fund’s fees and expenses?”. What are the Fund’s fees and expenses? The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales-charge discounts if you and your family invest, or agree to invest in the future, at least $75,000 in the Optimum Funds. More information about these and other discounts is available from your financial advisor, in this prospectus under the section entitled “About your account,” and in the Fund's statement of additional information under the section entitled “Purchasing shares.” Shareholder fees (fees paid directly from your investment) Class A B C Inst. Maximum sales charge (load) imposed on purchases as a percentage of offering price 5.75% none none none Maximum contingent deferred sales charge (load) as a percentage of original purchase price or redemption price, whichever is lower none 4.00%1 1.00%1 none Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Class A B C Inst. Management fees 0.76% 0.76% 0.76% 0.76% Distribution and service (12b-1) fees 0.25% 1.00% 1.00% none Other expenses 0.52% 0.52% 0.52% 0.52% Total annual fund operating expenses 1.53% 2.28% 2.28% 1.28% Fee waivers and expense reimbursements (0.03%)2 (0.78%)2 (0.03%)2 (0.03%)2 Total annual fund operating expenses after fee waivers and expense reimbursements 1.50% 1.50% 2.25% 1.25% 1 If you redeem Class B shares during the first year after you buy them, you will pay a contingent deferred sales charge (CDSC) of 4.00%, which declines to 3.25% during the second year, 2.75% during the third year, 2.25% during the fourth and fifth years, 1.50% during the sixth year, and 0% thereafter. Class C shares redeemed within one year of purchase are subject to a 1.00% CDSC. 2 The Fund's investment manager, Delaware Management Company (Manager), is contractually waiving its investment advisory fees and/or paying expenses (excluding any 12b-1 fees, acquired fund fees and expenses, taxes, interest, short sale and dividend interest expenses, brokerage fees, certain insurance costs, and nonroutine expenses or costs, including, but not limited to, those relating to reorganizations, litigation, conducting shareholder meetings, and liquidations) in order to prevent total fund operating expenses from exceeding 1.25% of the Fund’s average daily net assets from July 29, 2013 through July 29, 2014.The Fund's distributor, Delaware Distributors, L.P. (Distributor), has contracted to limit the Fund's Class B shares' 12b-1 fee to no more than 0.25% of average daily net assets from November 1, 2013 through October 31, 2014. These waivers and reimbursements may only be terminated by agreement of the Manager and the Distributor, as applicable, and the Fund. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and reflects the applicable waivers and reimbursements for the 1-year contractual period and the total operating expenses without waivers for years 2 through 10. Although your actual costs may be higher or lower, based on these assumptions your costs would be: (if not redeemed) (if not redeemed) Class A B B C C Inst. 1 year 3 years 5 years 10 years Effective January 1, 2014, the following replaces the information in the section entitled, “Fund summaries – Optimum Large Cap Value Fund – What are the Fund’s fees and expenses?”. What are the Fund’s fees and expenses? The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales-charge discounts if you and your family invest, or agree to invest in the future, at least $75,000 in the Optimum Funds. More information about these and other discounts is available from your financial advisor, in this prospectus under the section entitled “About your account,” and in the Fund's statement of additional information under the section entitled “Purchasing shares.” Shareholder fees (fees paid directly from your investment) Class A B C Inst. Maximum sales charge (load) imposed on purchases as a percentage of offering price 5.75% none none none Maximum contingent deferred sales charge (load) as a percentage of original purchase price or redemption price, whichever is lower none 4.00%1 1.00%1 none Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Class A B C Inst. Management fees 0.72% 0.72% 0.72% 0.72% Distribution and service (12b-1) fees 0.25% 1.00% 1.00% none Other expenses 0.52% 0.52% 0.52% 0.52% Total annual fund operating expenses 1.49% 2.24% 2.24% 1.24% Fee waivers and expense reimbursements (0.04%)2 (0.79%)2 (0.04%)2 (0.04%)2 Total annual fund operating expenses after fee waivers and expense reimbursements 1.45% 1.45% 2.20% 1.20% 1 If you redeem Class B shares during the first year after you buy them, you will pay a contingent deferred sales charge (CDSC) of 4.00%, which declines to 3.25% during the second year, 2.75% during the third year, 2.25% during the fourth and fifth years, 1.50% during the sixth year, and 0% thereafter. Class C shares redeemed within one year of purchase are subject to a 1.00% CDSC. 2 The Fund's investment manager, Delaware Management Company (Manager), is contractually waiving its investment advisory fees and/or paying expenses (excluding any 12b-1 fees, acquired fund fees and expenses, taxes, interest, short sale and dividend interest expenses, brokerage fees, certain insurance costs, and nonroutine expenses or costs, including, but not limited to, those relating to reorganizations, litigation, conducting shareholder meetings, and liquidations) in order to prevent total fund operating expenses from exceeding 1.20% of the Fund’s average daily net assets from July 29, 2013 through July 29, 2014.The Fund's distributor, Delaware Distributors, L.P. (Distributor), has contracted to limit the Fund's Class B shares' 12b-1 fee to no more than 0.25% of average daily net assets from November 1, 2013 through October 31, 2014. These waivers and reimbursements may only be terminated by agreement of the Manager and the Distributor, as applicable, and the Fund. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and reflects the applicable waivers and reimbursements for the 1-year contractual period and the total operating expenses without waivers for years 2 through 10. Although your actual costs may be higher or lower, based on these assumptions your costs would be: (if not redeemed) (if not redeemed) Class A B B C C Inst. 1 year 3 years 5 years 10 years Effective January 1, 2014, the following replaces the information in the section entitled, “Fund summaries – Optimum Small-Mid Cap Growth Fund – What are the Fund’s fees and expenses?”. What are the Fund’s fees and expenses? The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales-charge discounts if you and your family invest, or agree to invest in the future, at least $75,000 in the Optimum Funds. More information about these and other discounts is available from your financial advisor, in this prospectus under the section entitled “About your account,” and in the Fund's statement of additional information under the section entitled “Purchasing shares.” Shareholder fees (fees paid directly from your investment) Class A B C Inst. Maximum sales charge (load) imposed on purchases as a percentage of offering price 5.75% none none none Maximum contingent deferred sales charge (load) as a percentage of original purchase price or redemption price, whichever is lower none 4.00%1 1.00%1 none Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Class A B C Inst. Management fees 1.10% 1.10% 1.10% 1.10% Distribution and service (12b-1) fees 0.25% 1.00% 1.00% none Other expenses 0.60% 0.60% 0.60% 0.60% Total annual fund operating expenses 1.95% 2.70% 2.70% 1.70% Fee waivers and expense reimbursements (0.27%)2 (1.02%)2 (0.27%)2 (0.27%)2 Total annual fund operating expenses after fee waivers and expense reimbursements 1.68% 1.68% 2.43% 1.43% 1 If you redeem Class B shares during the first year after you buy them, you will pay a contingent deferred sales charge (CDSC) of 4.00%, which declines to 3.25% during the second year, 2.75% during the third year, 2.25% during the fourth and fifth years, 1.50% during the sixth year, and 0% thereafter.Class C shares redeemed within one year of purchase are subject to a 1.00% CDSC. 2 The Fund's investment manager, Delaware Management Company (Manager), is contractually waiving its investment advisory fees and/or paying expenses (excluding any 12b-1 fees, acquired fund fees and expenses, taxes, interest, short sale and dividend interest expenses, brokerage fees, certain insurance costs, and nonroutine expenses or costs, including, but not limited to, those relating to reorganizations, litigation, conducting shareholder meetings, and liquidations) in order to prevent total fund operating expenses from exceeding 1.43% of the Fund’s average daily net assets from July 29, 2013 through July 29, 2014.The Fund's distributor, Delaware Distributors, L.P. (Distributor), has contracted to limit the Fund's Class B shares' 12b-1 fee to no more than 0.25% of average daily net assets from July 29, 2013 through July 29, 2014. These waivers and reimbursements may only be terminated by agreement of the Manager and the Distributor, as applicable, and the Fund. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and reflects the applicable waivers and reimbursements for the 1-year contractual period and the total operating expenses without waivers for years 2 through 10. Although your actual costs may be higher or lower, based on these assumptions your costs would be: (if not redeemed) (if not redeemed) Class A B B C C Inst. 1 year 3 years 5 years 10 years Effective January 1, 2014, the following replaces the information in the section entitled, “Fund summaries – Optimum Small-Mid Cap Value Fund – What are the Fund’s fees and expenses?”. What are the Fund’s fees and expenses? The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales-charge discounts if you and your family invest, or agree to invest in the future, at least $75,000 in the Optimum Funds. More information about these and other discounts is available from your financial advisor, in this prospectus under the section entitled “About your account,” and in the Fund's statement of additional information under the section entitled “Purchasing shares.” Shareholder fees (fees paid directly from your investment) Class A B C Inst. Maximum sales charge (load) imposed on purchases as a percentage of offering price 5.75% none none none Maximum contingent deferred sales charge (load) as a percentage of original purchase price or redemption price, whichever is lower none 4.00%1 1.00%1 none Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Class A B C Inst. Management fees 1.02% 1.02% 1.02% 1.02% Distribution and service (12b-1) fees 0.25% 1.00% 1.00% none Other expenses 0.61% 0.61% 0.61% 0.61% Total annual fund operating expenses 1.88% 2.63% 2.63% 1.63% Fee waivers and expense reimbursements (0.23%)2 (0.98%)2 (0.23%)2 (0.23%)2 Total annual fund operating expenses after fee waivers and expense reimbursements 1.65% 1.65% 2.40% 1.40% 1 If you redeem Class B shares during the first year after you buy them, you will pay a contingent deferred sales charge (CDSC) of 4.00%, which declines to 3.25% during the second year, 2.75% during the third year, 2.25% during the fourth and fifth years, 1.50% during the sixth year, and 0% thereafter.Class C shares redeemed within one year of purchase are subject to a 1.00% CDSC. 2 The Fund's investment manager, Delaware Management Company (Manager), is contractually waiving its investment advisory fees and/or paying expenses (excluding any 12b-1 fees, acquired fund fees and expenses, taxes, interest, short sale and dividend interest expenses, brokerage fees, certain insurance costs, and nonroutine expenses or costs, including, but not limited to, those relating to reorganizations, litigation, conducting shareholder meetings, and liquidations) in order to prevent total fund operating expenses from exceeding 1.40% of the Fund’s average daily net assets from July 29, 2013 through July 29, 2014.The Fund's distributor, Delaware Distributors, L.P. (Distributor), has contracted to limit the Fund's Class B shares' 12b-1 fee to no more than 0.25% of average daily net assets from July 29, 2013 through July 29, 2014. These waivers and reimbursements may only be terminated by agreement of the Manager and the Distributor, as applicable, and the Fund. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and reflects the applicable waivers and reimbursements for the 1-year contractual period and the total operating expenses without waivers for years 2 through 10. Although your actual costs may be higher or lower, based on these assumptions your costs would be: (if not redeemed) (if not redeemed) Class A B B C C Inst. 1 year 3 years 5 years 10 years Effective January 1, 2014, the following replaces the information in the section entitled, “Fund summaries – Optimum International Fund – What are the Fund’s fees and expenses?”. What are the Fund’s fees and expenses? The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales-charge discounts if you and your family invest, or agree to invest in the future, at least $75,000 in the Optimum Funds. More information about these and other discounts is available from your financial advisor, in this prospectus under the section entitled “About your account,” and in the Fund's statement of additional information under the section entitled “Purchasing shares.” Shareholder fees (fees paid directly from your investment) Class A B C Inst. Maximum sales charge (load) imposed on purchases as a percentage of offering price 5.75% none none none Maximum contingent deferred sales charge (load) as a percentage of original purchase price or redemption price, whichever is lower none 4.00%1 1.00%1 none Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Class A B C Inst. Management fees 0.80% 0.80% 0.80% 0.80% Distribution and service (12b-1) fees 0.25% 1.00% 1.00% none Other expenses 0.69% 0.69% 0.69% 0.69% Total annual fund operating expenses 1.74% 2.49% 2.49% 1.49% Fee waivers and expense reimbursements (0.09%)2 (0.84%)2 (0.09%)2 (0.09%)2 Total annual fund operating expenses after fee waivers and expense reimbursements 1.65% 1.65% 2.40% 1.40% 1 If you redeem Class B shares during the first year after you buy them, you will pay a contingent deferred sales charge (CDSC) of 4.00%, which declines to 3.25% during the second year, 2.75% during the third year, 2.25% during the fourth and fifth years, 1.50% during the sixth year, and 0% thereafter.Class C shares redeemed within one year of purchase are subject to a 1.00% CDSC. 2 The Fund's investment manager, Delaware Management Company (Manager), is contractually waiving its investment advisory fees and/or paying expenses (excluding any 12b-1 fees, acquired fund fees and expenses, taxes, interest, short sale and dividend interest expenses, brokerage fees, certain insurance costs, and nonroutine expenses or costs, including, but not limited to, those relating to reorganizations, litigation, conducting shareholder meetings, and liquidations) in order to prevent total fund operating expenses from exceeding 1.40% of the Fund’s average daily net assets from July 29, 2013 through July 29, 2014.The Fund's distributor, Delaware Distributors, L.P. (Distributor), has contracted to limit the Fund's Class B shares' 12b-1 fee to no more than 0.25% of average daily net assets from July 29, 2013 through July 29, 2014. These waivers and reimbursements may only be terminated by agreement of the Manager and the Distributor, as applicable, and the Fund. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and reflects the applicable waivers and reimbursements for the 1-year contractual period and the total operating expenses without waivers for years 2 through 10. Although your actual costs may be higher or lower, based on these assumptions your costs would be: (if not redeemed) (if not redeemed) Class A B B C C Inst. 1 year 3 years 5 years 10 years Effective January 1, 2014, the following replaces the information in the section entitled, “Fund summaries – Optimum Fixed Income Fund – What are the Fund’s fees and expenses?”. What are the Fund’s fees and expenses? The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales-charge discounts if you and your family invest, or agree to invest in the future, at least $100,000 in the Optimum Funds. More information about these and other discounts is available from your financial advisor, in this prospectus under the section entitled “About your account,” and in the Fund's statement of additional information under the section entitled “Purchasing shares.” Shareholder fees (fees paid directly from your investment) Class A B C Inst. Maximum sales charge (load) imposed on purchases as a percentage of offering price 4.50% none none none Maximum contingent deferred sales charge (load) as a percentage of original purchase price or redemption price, whichever is lower none 4.00%1 1.00%1 none Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Class A B C Inst. Management fees 0.56% 0.56% 0.56% 0.56% Distribution and service (12b-1) fees 0.25% 1.00% 1.00% none Other expenses 0.49% 0.49% 0.49% 0.49% Total annual fund operating expenses 1.30% 2.05% 2.05% 1.05% Fee waivers and expense reimbursements (0.05%)2 (0.80%)2 (0.05%)2 (0.05%)2 Total annual fund operating expenses after fee waivers and expense reimbursements 1.25% 1.25% 2.00% 1.00% 1 If you redeem Class B shares during the first year after you buy them, you will pay a contingent deferred sales charge (CDSC) of 4.00%, which declines to 3.00% during the second year, 2.25% during the third year, 1.50% during the fourth and fifth years, 1.00% during the sixth year, and 0% thereafter. Class C shares redeemed within one year of purchase are subject to a 1.00% CDSC. 2 The Fund's investment manager, Delaware Management Company (Manager), is contractually waiving its investment advisory fees and/or paying expenses (excluding any 12b-1 fees, acquired fund fees and expenses, taxes, interest, short sale and dividend interest expenses, brokerage fees, certain insurance costs, and nonroutine expenses or costs, including, but not limited to, those relating to reorganizations, litigation, conducting shareholder meetings, and liquidations) in order to prevent total fund operating expenses from exceeding 1.00% of the Fund’s average daily net assets from July 29, 2013 through July 29, 2014.The Fund's distributor, Delaware Distributors, L.P. (Distributor), has contracted to limit the Fund's Class B shares' 12b-1 fee to no more than 0.25% of average daily net assets from August 1, 2013 through July 31, 2014. These waivers and reimbursements may only be terminated by agreement of the Manager and the Distributor, as applicable, and the Fund. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and reflects the applicable waivers and reimbursements for the 1-year contractual period and the total operating expenses without waivers for years 2 through 10. Although your actual costs may be higher or lower, based on these assumptions your costs would be: (if not redeemed) (if not redeemed) Class A B B C C Inst. 1 year 3 years 5 years 10 years Effective January 1, 2014, the following information replaces the fourth bullet in the section entitled, “About your account – Choosing a share class– Class A”. Class A shares are also subject to an annual 12b-1 fee no greater than 0.25% of average daily net assets paid to the Distributor, participating securities dealers, or other financial intermediaries for providing services and/or maintaining shareholder accounts. The 12b-1 fee for Class A shares is lower than the 12b-1 fees for Class B and Class C shares. See "Dealer compensation" below for further information. Effective January 1, 2014, the following information replaces the eighth bulletin in the section entitled, “About your account – Choosing a share class– Class B”. Approximately eight years after you buy them, Class B shares automatically convert to Class A shares with a 12b-1 fee of no more than 0.25%. Conversion may occur as late as three months after the eighth anniversary of purchase, during which time Class B's higher 12b-1 fees apply. Effective January 1, 2014, the following replaces the information in the section entitled, “About your account – Dealer compensation”. Dealer compensation The participating securities dealer or other financial intermediary (including LPL) that sells you shares of a Fund may be eligible to receive the following amounts as compensation for your investment in the Fund.Institutional Class shares do not have a 12b-1 fee or sales charge so they are not included in the chart below. All Funds except Optimum Fixed Income Fund Class A1 Class B2 Class C3 Commission (%) — 4.00% 1.00% Investment less than $75,000 5.75% — — $75,000 but less than $100,000 4.75% — — $100,000 but less than $250,000 3.75% — — $250,000 but less than $500,000 2.50% — — $500,000 but less than $1 million 2.00% — — $1 million or more 0.00% — — 12b-1 fee to dealer 0.25% 0.25% 1.00% Optimum Fixed Income Fund Class A1 Class B2 Class C3 Commission (%) — 4.00% 1.00% Investment less than $100,000 4.50% — — $100,000 but less than $250,000 3.50% — — $250,000 but less than $500,000 2.50% — — $500,000 but less than $1 million 2.00% — — $1 million or more 0.00% — — 12b-1 fee to dealer 0.25% 0.25% 1.00% 1 On sales of Class A shares, the Distributor reallows to your securities dealer a portion of the front-end sales charge depending upon the amount you invested. Your securities dealer may be eligible to receive up to 0.25% of the 12b-1 fee applicable to Class A shares. 2 On sales of Class B shares, the Distributor may pay your securities dealer an upfront commission of 4.00%. Your securities dealer also may be eligible to receive a 12b-1 service fee of up to 0.25% from the date of purchase. After approximately eight years, Class B shares automatically convert to Class A shares and dealers may then be eligible to receive the 12b-1 fee applicable to Class A shares. 3 On sales of Class C shares, the Distributor may pay your securities dealer an upfront commission of 1.00%. The upfront commission includes an advance of the first year's 12b-1 service fee of up to 0.25%. During the first 12 months, the Distributor retains the full 1.00% 12b-1 fee to partially offset the upfront commission and the prepaid 0.25% service fee advanced at the time of purchase. Starting in the 13th month, your securities dealer may be eligible to receive the full 1.00% 12b-1 fee applicable to Class C. Alternatively, certain intermediaries may not be eligible to receive the upfront commission of 1.00%, but may receive the 12b-1 fee for sales of Class C shares from the date of purchase. The following replaces the paragraph in the section entitled, “About your account – Payments to intermediaries”. The Distributor and its affiliates may pay additional compensation at their own expense and not as an expense of a Fund to certain affiliated or unaffiliated brokers, dealers, or other financial intermediaries (Financial Intermediaries) in connection with the sale or retention of Fund shares and/or shareholder servicing, including providing the Fund with "shelf space" or a higher profile with the Financial Intermediaries' consultants, salespersons, and customers (distribution assistance). For example, the Distributor or its affiliates may pay additional compensation to financial intermediaries for various purposes, including, but not limited to, promoting the sale of Fund shares, maintaining share balances and/or for sub-accounting, administrative, or shareholder processing services, marketing, educational support, and ticket charges. Such payments are in addition to any distribution fees, service fees, and/or transfer agency fees that may be payable by a Fund. The additional payments may be based on factors, including level of sales (based on gross or net sales or some specified minimum sales or some other similar criteria related to sales of a Fund and/or some or all other Delaware Investments® Funds), amount of assets invested by the Financial Intermediary's customers (which could include current or aged assets of a Fund and/or some or all other Delaware Investments® Funds), a Fund's advisory fees, some other agreed upon amount, or other measures as determined from time to time by the Distributor. The level of payments made to a qualifying Financial Intermediary in any given year may vary. To the extent permitted by SEC and FINRA rules and other applicable laws and regulations, the Distributor may pay, or allow its affiliates to pay, other promotional incentives or payments to Financial Intermediaries. LPL, who has entered into an omnibus shareholder services agreement with Delaware Service Company, Inc. receives compensation from Delaware Service Company, Inc. at a rate of $16 per year for each Fund shareholder account it provides services for pursuant to the omnibus agreement. If a mutual fund sponsor or distributor makes greater payments for distribution assistance to your Financial Intermediary with respect to distribution of shares of that particular mutual fund than sponsors or distributors of other mutual funds make to your Financial Intermediary with respect to the distribution of the shares of their mutual funds, your Financial Intermediary and its salespersons may have a financial incentive to favor sales of shares of the mutual fund making the higher payments over shares of other mutual funds or over other investment options. In addition, depending on the arrangements in place at any particular time, a Financial Intermediary may also have a financial incentive for recommending a particular share class over other share classes. You should consult with your Financial Intermediary and review carefully any disclosure provided by such Financial Intermediary as to compensation it receives in connection with investment products it recommends or sells to you. A significant purpose of these payments is to increase sales of a Fund's shares. The Manager or its affiliates may benefit from the Distributor's or its affiliates' payment of compensation to financial intermediaries through increased fees resulting from additional assets acquired through the sale of Fund shares through financial intermediaries. In certain instances, the payments could be significant and may cause a conflict of interest for your Financial Intermediary. Any such payments will not change the NAV or the price of a Fund's shares. Investments in the Funds are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (the “Macquarie Group”), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Funds, the repayment of capital from the Funds, or any particular rate of return. Please keep this Supplement for future reference. This Supplement is dated December 23, 2013.
